
	
		I
		112th CONGRESS
		1st Session
		H. R. 1948
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Courtney,
			 Mrs. Miller of Michigan, and
			 Mr. Sensenbrenner) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax equal to 50 percent of the compensation
		  paid to employees while they are performing active duty service as members of
		  the Ready Reserve or the National Guard and of the compensation paid to
		  temporary replacement employees.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Ready Employers Willing to
			 Assist Reservists’ Deployment Act of 2011 or as the
			 REWARD Act of
			 2011.
			(b)FindingsThe
			 Congress finds the following:
				(1)The Secretary of Defense presents Freedom
			 Awards to employers who demonstrate exceptional understanding and support for
			 employees who are deployed as members of the Ready Reserve and National
			 Guard.
				(2)Since the Freedom
			 Awards program was established in 1996, more than 100 employers have received
			 the prestigious Freedom Award.
				2.Employer credit for
			 compensation paid to employees while serving on active duty as members of Ready
			 Reserve or the National Guard
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45S.Employer credit
				for compensation paid to employees while serving on active duty as members of
				Ready Reserve or the National Guard and for compensation paid to temporary
				replacement employees
						(a)General
				ruleFor purposes of section
				38, in the case of an employer, the employer Ready Reserve-National Guard
				active duty credit determined under this section for the taxable year is an
				amount equal to—
							(1)50 percent of the
				compensation paid or incurred to each Ready Reserve-National Guard employee of
				the taxpayer while the employee is absent from employment while performing
				qualified active duty, and
							(2)50 percent of the compensation paid or
				incurred to each qualified replacement employee of the taxpayer.
							(b)Limitation
				applicable to ready reserve-national guard employees
							(1)In
				generalThe amount of compensation taken into account under
				subsection (a) for any period of qualified active duty with respect to a Ready
				Reserve-National Guard employee shall not exceed the active duty wage
				differential of such employee for such period.
							(2)Active duty wage
				differential
								(A)In
				generalFor purposes of this
				section, the active duty wage differential of a Ready Reserve-National Guard
				employee for any period of qualified active duty is the amount equal to the
				product of—
									(i)the daily wage differential of such
				employee for such period, multiplied by
									(ii)the number of
				days that such employee is on qualified active duty during such period.
									(B)Daily wage
				differentialFor purposes of
				subparagraph (A), the daily wage differential of a Ready Reserve-National Guard
				employee for any period is an amount equal to the excess of—
									(i)such employee’s
				average daily employer-provided compensation for such period, over
									(ii)such employee’s average daily military pay
				for such period.
									(C)Average daily
				employer-provided compensation
									(i)In
				generalFor purposes of subparagraph (B), an employee’s average
				daily employer-provided compensation for any period is the average daily
				compensation paid by the employer to the employee for the 1-year period ending
				on the day before the date that the employee begins qualified active duty,
				adjusted for cost-of-living and other increases generally applicable to
				employees of the employer for such period.
									(ii)Employer-provided
				compensationThe term compensation means any
				remuneration for employment, whether in cash or in kind, which is allowable as
				a deduction under section 162(a)(1).
									(D)Average daily
				military pay
									(i)In
				generalFor purposes of
				subparagraph (B), a Ready Reserve-National Guard employee’s average daily
				military pay is the average daily military pay and allowances received by the
				employee on account of the employee's performance of qualified active duty
				during the period.
									(ii)Military pay
				and allowancesFor purposes
				of clause (i)—
										(I)Military
				payThe term military pay means pay (as defined in
				section 101(21) of title 37, United States Code).
										(II)AllowancesThe
				term allowances means the allowances payable to a member of the
				Armed Forces of the United States under chapter 7 of such title.
										(c)Limitation
				applicable to qualified replacement employees
							(1)In
				generalThe amount of
				compensation taken into account under subsection (a) with respect to any
				qualified replacement employee for any period shall not exceed the amount equal
				to the product of—
								(A)the average daily
				employer-provided compensation for such period of the Ready Reserve-National
				Guard employee being replaced by such replacement employee for such period,
				and
								(B)the number of days that the Ready
				Reserve-National Guard employee is on qualified active duty during such
				period.
								(d)DefinitionsFor
				purposes of this section—
							(1)Ready
				Reserve-National Guard employee
								(A)In
				generalThe term Ready Reserve-National Guard
				employee means any employee—
									(i)who is a member of
				the Ready Reserve or of the National Guard, and
									(ii)who was an employee of the taxpayer during
				the 1-year period ending on the day before the date that the employee begins
				qualified active duty.
									(B)National
				GuardThe term National Guard has the meaning given
				such term by section 101(c)(1) of title 10, United States Code.
								(C)Ready
				ReserveThe term Ready Reserve has the meaning given
				such term by section 10142 of title 10, United States Code.
								(2)Qualified active
				dutyThe term qualified active duty means—
								(A)active duty under an order or call for a
				period in excess of 90 days or for an indefinite period, other than the
				training duty specified in—
									(i)section 10147 of
				title 10, United States Code (relating to training requirements for the Ready
				Reserve), or
									(ii)section 502(a) of
				title 32, United States Code (relating to required drills and field exercises
				for the National Guard), in connection with which an employee is entitled to
				reemployment rights and other benefits or to a leave of absence from employment
				under chapter 43 of title 38, United States Code, and
									(B)hospitalization
				incident to such active duty.
								(3)Qualified
				replacement employeeThe term
				qualified replacement employee means any employee who is hired by
				the taxpayer to replace a Ready Reserve-National Guard employee during a period
				of qualified active duty, but only with respect to periods for which the
				taxpayer has paid such Ready Reserve-National Guard employee an amount not less
				than the active duty wage differential (if any) for such
				period.
							.
			(b)Denial of double
			 benefitSubsection (a) of
			 section 280C of such Code (relating to certain expenses for which credits are
			 allowable) is amended by inserting 45S(a), after
			 45P(a),.
			(c)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by inserting
			 after paragraph (36) the following new paragraph:
				
					(37)in the case of an
				employer, the employer Ready Reserve-National Guard employee credit determined
				under section
				45S(a).
					.
			(d)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Employer credit for compensation paid to employees
				while serving on active duty as members of Ready Reserve or the National Guard
				and for compensation paid to temporary replacement
				employees.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to periods
			 of qualified active duty (as defined in section 45S(d) of the Internal Revenue
			 Code of 1986, as added by this section) in taxable years beginning after
			 December 31, 2010.
			(f)Information on
			 military pay and allowancesThe Secretary concerned (as defined
			 in section 101 of title 10, United States Code) shall provide to employers and
			 the Secretary of the Treasury such information as is necessary to determine the
			 proper amount of credit allowable to employers under section 45S of the
			 Internal Revenue Code of 1986, as added by this section.
			
